                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 VICTOR FUENTES and CAYLA YOUNG,                          Civil Action No.: 2:18-cv-05174-AB
 individually and on behalf of all others similarly
 situated,

           Plaintiffs,

 v.

 ROYAL DUTCH SHELL PLC, SHELL OIL
 COMPANY, PENNZOIL-QUAKER STATE
 COMPANY and JIFFY LUBE INTERNATIONAL,
 INC.,
         Defendants.

      PLAINTIFFS’ UNCONTESTED MOTION TO DISMISS WITHOUT PREJUDICE
         DEFENDANTS ROYAL DUTCH SHELL, SHELL OIL COMPANY, AND
       PENNZOIL-QUAKER STATE COMPANY FROM AMENDED COMPLAINT
      PURSUANT TO RULE 41 OF THE FEDERAL RULES OF CIVIL PROCEDURE

        Plaintiffs Victor Fuentes and Cayla Young, individually and on behalf of all others

similarly situated, request pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure that

the Court dismiss without prejudice this action against defendants Royal Dutch Shell, Shell Oil

Company, and Pennzoil-Quaker State Company. This request is filed before any of these

defendants has pleaded any counterclaim. It is further requested that the caption is conformed to

reflect the dismissal of these defendants.

        Defendant Jiffy Lube International, Inc., which is the only defendant that has appeared,

consents to this dismissal and change in caption.




                                                      1
Dated: May 18, 2020   Respectfully submitted,

                      /s/ Michael L. Schrag
                      Michael L. Schrag
                      (admitted pro hac vice)
                      mls@classlawgroup.com
                      Joshua J. Bloomfield
                      (admitted pro hac vice)
                      jjb@classlawgroup.com
                      George W. Sampson
                      (admitted pro hac vice)
                      gws@classlawgroup.com
                      GIBBS LAW GROUP LLP
                      505 14th Street, Suite 1110
                      Oakland, California 94612
                      Telephone: (510) 350-9700
                      Facsimile: (510) 350-9701

                      John A. Yanchunis
                      jyanchunis@forthepeople.com
                      Florida Bar No. 324681
                      Marcio W. Valladares
                      mvalladares@forthepeople.com
                      Florida Bar No. 0986917
                      MORGAN & MORGAN COMPLEX
                      LITIGATION GROUP
                      201 North Franklin Street,
                      Seventh Floor
                      Tampa, Florida 33602
                      Telephone: (813) 223-5505

                      Kevin Clancy Boylan
                      cboylan@forthepeople.com
                      Pennsylvania Bar No. 314117
                      MORGAN & MORGAN
                      1600 John F. Kennedy Blvd, Suite 900
                      Philadelphia, PA 19102
                      Telephone: (215) 446-9795

                      Catherine K. Smith
                      csmith@gustafsongluek.com
                      GUSTAFSON GLUEK PLLC
                      Canadian Pacific Plaza
                      120 South Sixth Street, Suite 2600
                      Minneapolis, Minnesota 55402
                      Tel: (612) 333-8844
                      Fax: (612) 339-6622


                         2
                                              Dennis Stewart
                                              dstewart@gustafsongluek.com
                                              GUSTAFSON GLUEK PLLC
                                              600 B Street, 17th Floor
                                              San Diego, CA 92101
                                              Tel: (619) 595-3299

                                              RICHARD M. PAUL III
                                              (admitted pro hac vice)
                                              Rick@PaulLLP.com
                                              GEORGE R. BRAND
                                              (pro hac vice forthcoming)
                                              George@PaulLLP.com
                                              PAUL LLP
                                              601 Walnut, Suite 300
                                              Kansas City, Missouri 664106
                                              Telephone: (816) 984-8100
                                              Facsimile: (816) 984-8101



                                              Attorneys for Plaintiffs and the Proposed Class


                        CERTIFICATE OF UNCONTESTED MOTION

       Pursuant to Local Rule 7.1(b), the undersigned hereby certifies that the foregoing motion

to dismiss without prejudice defendants Royal Dutch Shell, Shell Oil Company, and Pennzoil-

Quaker State Company pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure is

uncontested by defendants Royal Dutch Shell, Shell Oil Company, Pennzoil-Quaker State

Company, and Jiffy Lube International, Inc.



                                              /s/ Michael L. Schrag




                                                 3
                                 CERTIFICATE OF SERVICE

       I certify that on May 18, 2020, I filed this document on the Court’s docket using the Court’s

CM/ECF system. Based on the Court’s records, all counsel of record were served with a copy of

the foregoing document by electronic means.



                                             /s/ Michael L. Schrag




                                                4
